Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                         Illinois Official Reports                        the accuracy and
                                                                          integrity of this
                                                                          document
                                Appellate Court                           Date: 2020.12.14
                                                                          13:37:51 -06'00'



                  People v. Schoonover, 2019 IL App (4th) 160882



Appellate Court      THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption              HAYZE L. SCHOONOVER, Defendant-Appellant.



District & No.       Fourth District
                     Docket No. 4-16-0882



Filed                April 12, 2019



Decision Under       Appeal from the Circuit Court of Champaign County, No. 15-CF-
Review               1388; the Hon. Thomas J. Difanis, Judge, presiding.



Judgment             Reversed and remanded.


Counsel on           James E. Chadd, John M. McCarthy, and Akshay Mathew, of State
Appeal               Appellate Defender’s Office, of Springfield, for appellant.

                     Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, David J.
                     Robinson, and Luke McNeill, of State’s Attorneys Appellate
                     Prosecutor’s Office, of counsel), for the People.



Panel                JUSTICE HARRIS delivered the judgment of the court, with opinion.
                     Justice Turner concurred in the judgment and opinion.
                     Justice DeArmond dissented, with opinion.
                                              OPINION

¶1       Following a jury trial in Champaign County circuit court, defendant Hayze L. Schoonover
     was found guilty of three counts of predatory criminal sexual assault of a child (720 ILCS
     5/11-1.40(a)(1) (West 2014)) and sentenced to two 35-year terms and one 15-year term of
     imprisonment. Defendant appeals, arguing (1) the trial court violated his right to a public trial
     by barring members of his family from the courtroom during the minor victim’s trial testimony,
     (2) his defense counsel provided ineffective assistance, and (3) the court abused its discretion
     during sentencing. We reverse and remand.

¶2                                         I. BACKGROUND
¶3       In September 2015, the State charged defendant with four counts of predatory criminal
     sexual assault of a child. Id. Specifically, it alleged that defendant, who was over the age of
     17, committed “act[s] of contact” with the victim, M.L., who was under the age of 13, for the
     purpose of defendant’s sexual gratification, in that defendant touched M.L.’s vagina with his
     hand (count I), touched M.L.’s breasts with his hand (count II), placed his penis in M.L.’s
     mouth (count III), and placed his penis in M.L.’s hand (count IV).
¶4       In August 2016, defendant’s jury trial was conducted. The State presented evidence
     showing M.L. was 13 years old at the time of trial. Defendant was married to M.L.’s maternal
     aunt. When M.L. was 12 years old, defendant began talking to her about “sex things.”
     Eventually, defendant asked M.L. to touch him. M.L. testified defendant also asked her to take
     her clothes off and take pictures of her “private areas” with his phone. She further described
     occasions when defendant touched her vagina with his hand, “made [her] put his penis in [her]
     mouth,” and had M.L. touch his penis with her hand. M.L. denied that defendant ever touched
     her breasts.
¶5       The record reflects that M.L. was the first witness to testify for the State. At the outset of
     defendant’s trial, the trial court stated its intention to have the courtroom “cleared” during
     M.L.’s testimony. Specifically, the record reflects the following colloquy between the court
     and the parties:
                 “THE COURT: When [M.L.] testifies, I want the courtroom cleared except for
             family members.
                 MR. LARSON [(ASSISTANT STATE’S ATTORNEY)]: Thank you, Your Honor.
                 MR. ALLEGRETTI [(DEFENSE ATTORNEY)]: I’m sorry, Judge. [Defendant’s]
             family members are here. Is that—are you barring them?
                 THE COURT: Out.”
¶6       The trial court and counsel went on to address other matters relevant to the proceedings
     before returning to the issue of closing the courtroom during M.L.’s testimony. The record
     reflects the following discussion:
                 “THE COURT: All right. Well pursuant to [section 115-11 of the Code of Criminal
             Procedure of 1963 (Code) (725 ILCS 5/115-11 (West 2014))], where the alleged victim
             of the offense is a minor under eighteen years of age, the court may exclude from the
             proceedings while the victim is testifying all persons who, in the opinion of the court,
             do not have a direct interest in the case except the media. So I’m going to order that the


                                                 -2-
                courtroom be cleared, with the exception of the media, when [M.L.] testifies. I will note
                [defense counsel’s] objection.
                    MR. LARSON: Your Honor, if I may.
                    THE COURT: Yes.
                    MR. LARSON: The victim’s grandmother is here and would like to remain.
                    THE COURT: She would be someone who is allowed to remain.”
       Finally, following the parties’ opening statements and immediately prior to M.L. taking the
       stand, the following occurred outside the presence of the jury:
                    “THE COURT: All right. At this point pursuant to [section 115-11], I’m going to
                clear the courtroom.
                    Mr. Larson, you said the grandmother is going to be present.
                    MR. LARSON: Yes, Your Honor.
                    THE COURT: Who else?
                    MR. LARSON: Your Honor, her father and stepfather we would also ask to be
                present.
                    THE COURT: Who is in the back of the courtroom? Who is the gentleman sitting
                there? And then the rest of the people on this side. All right. As soon as we get done
                with her testimony, I will bring the rest of the people in the courtroom.”
¶7          Ultimately, the jury found defendant guilty of three counts of predatory criminal sexual
       assault of a child, counts I, III, and IV. In September 2016, defendant filed a motion for a new
       trial. In October 2016, the court denied defendant’s motion and sentenced him to two 35-year
       terms of imprisonment (counts I and III) and one 15-year term of imprisonment (count IV).
       The court also ordered that each sentence be served consecutively. The same month, defendant
       filed a motion to reconsider his sentence, which the court also denied.
¶8          This appeal followed.

¶9                                            II. ANALYSIS
¶ 10                                       Right to a Public Trial
¶ 11       On appeal, defendant argues he was denied his constitutional right to a public trial when
       the trial court “cleared” the courtroom during M.L.’s testimony. He contends the court violated
       statutory requirements when clearing the courtroom and improperly excluded persons with a
       direct interest in his trial.

¶ 12                                       1. Forfeiture v. Waiver
¶ 13       Initially, defendant acknowledges that he failed to properly preserve this issue for appellate
       review by failing to raise it in a posttrial motion. See People v. Sebby, 2017 IL 119445, ¶ 48,
       89 N.E.3d 675 (stating that, “[t]o preserve a purported error for consideration by a reviewing
       court, a defendant must object to the error at trial and raise the error in a posttrial motion” and
       a defendant’s “[f]ailure to do either results in forfeiture”). However, he contends that his
       unpreserved claim of error may be considered under the plain error doctrine. See Ill. S. Ct. R.
       615(a) (eff. Jan. 1, 1967) (“Plain errors or defects affecting substantial rights may be noticed
       although they were not brought to the attention of the trial court.”). A defendant’s forfeiture
       may be excused under the plain error doctrine “when a clear or obvious error occurred” and

                                                    -3-
       either (1) the evidence is so closely balanced that the error alone threatened to tip the scales of
       justice against the defendant, regardless of the seriousness of the error, or (2) the error is so
       serious that it affected the fairness of the defendant’s trial and challenged the integrity of the
       judicial process, regardless of the closeness of the evidence. Sebby, 2017 IL 119445, ¶ 48.
¶ 14        The State responds to defendant’s request for a plain error analysis by arguing that
       defendant waived, rather than forfeited, his alleged claim of error and, as a result, the plain
       error doctrine cannot be applied. It contends that, even though an objection was noted by the
       trial court, defendant never actually objected to the court’s closure of the courtroom. Further,
       it points out that defendant and his counsel remained silent when the court asked “[w]ho else”
       should remain in the courtroom during M.L.’s testimony. The State asserts that, due to
       defendant’s inaction, he “acquiesced to the trial court’s decision to clear the courtroom” and
       cannot now argue that plain error occurred.
¶ 15        “Waiver is the intentional relinquishment of a known right, whereas forfeiture is the failure
       to make a timely assertion of a known right.” People v. Bowens, 407 Ill. App. 3d 1094, 1098,
       943 N.E.2d 1249, 1256 (2011). “In the course of representing their clients, trial attorneys may
       (1) make a tactical decision not to object to otherwise objectionable matters, which thereby
       waives appeal of such matters, or (2) fail to recognize the objectionable nature of the matter at
       issue, which results in procedural forfeiture.” Id. A plain error analysis applies only to cases
       involving forfeiture and not those that involve affirmative acquiescence or waiver. People v.
       McGuire, 2017 IL App (4th) 150695, ¶ 29, 92 N.E.3d 494. “When defense counsel
       affirmatively acquiesces to actions taken by the trial court, any potential claim of error on
       appeal is waived, and a defendant’s only available challenge is to claim he received ineffective
       assistance of counsel.” Id.
¶ 16        “In determining whether a legal claim has been waived, courts examine the particular facts
       and circumstances of the case.” People v. Phipps, 238 Ill. 2d 54, 62, 933 N.E.2d 1186, 1191
       (2010). “Waiver principles are construed liberally in favor of the defendant.” Id.
¶ 17        To support its contention that defendant waived the courtroom closure issue, the State cites
       this court’s decision in People v. Dunlap, 2013 IL App (4th) 110892, 992 N.E.2d 184. There,
       we held that the defendant waived, rather than forfeited, his challenge to the trial court’s
       imposition of a $400 public defender reimbursement “because he affirmative[ly] acquiesced
       not only to the amount of the reimbursement, but also to the materials the court relied upon to
       arrive at the amount of the reimbursement.” Id. ¶ 11. We noted that, after the court expressed
       its intent to impose a $400 reimbursement, it “asked whether there was ‘anything [defendant]
       want[ed] to say [as to] whether or not [the court] should impose that [reimbursement],’ ” and
       both the defendant and his counsel “responded that they had nothing to say.” Id. ¶ 10. Under
       such circumstances, a plain error analysis did not apply. Id. ¶ 12.
¶ 18        We find Dunlap is distinguishable from the present case and disagree that defendant
       waived rather than forfeited his claim of error. Initially, we note that the record shows the trial
       court actually understood defendant as objecting to its decision to clear the courtroom during
       M.L.’s testimony because it explicitly “note[d] [defense counsel’s] objection” for the record.
       However, even absent that express acknowledgment by the court we would find that the record
       reflects circumstances of forfeiture rather than waiver. After the court asserted its intention to
       close the courtroom during M.L.’s testimony, defense counsel questioned whether the court
       intended to bar defendant’s family members, and the court responded by stating “[o]ut.”
       Thereafter, both defendant and his counsel remained entirely silent on the issue. Neither

                                                    -4-
       defendant nor his counsel expressed agreement with the court’s action. Moreover, unlike in
       Dunlap, neither defendant nor his counsel expressly declined to raise an objection when
       questioned by the court.
¶ 19       As noted, the State points out that, prior to M.L.’s testimony, the trial court asked “[w]ho
       else,” while in the process of clearing the courtroom. Although the State suggests defendant’s
       lack of response to this question supports a finding of acquiescence, we agree with defendant’s
       contention that the record indicates the court’s question was directed to the State rather than
       defendant. Notably, the question was posed while the court was conversing with the prosecutor
       and well after the court decided to bar defendant’s family members from the courtroom and
       after it noted defendant’s objection to that action for the record. Accordingly, we do not find
       defendant’s silence in response to that question indicative of acquiescence. Instead, we find
       the particular facts and circumstances of this case are more representative of a forfeiture of the
       issue rather than the making of a tactical decision not to object, i.e., waiver. Thus, defendant
       is not precluded from arguing plain error.

¶ 20                                  2. Compliance With Section 115-11
¶ 21       We now turn to the merits of defendant’s plain error claim. As stated, forfeiture of an issue
       may be excused when a clear or obvious error occurred and either (1) the evidence is closely
       balanced or (2) the “error is so serious that it affected the fairness of the defendant’s trial and
       challenged the integrity of the judicial process.” (Internal quotation marks omitted.). Sebby,
       2017 IL 119445, ¶ 48. “The initial analytical step under either prong of the plain error doctrine
       is determining whether there was a clear or obvious error at trial.” Id. ¶ 49. In connection with
       this issue, defendant alleges the occurrence of only second-prong plain error.
¶ 22       “[S]ection 115-11 of the Code permits a limited closure of a courtroom during the
       testimony of minors who are the victims of certain sex crimes.” People v. Williams, 2016 IL
       App (3d) 130901, ¶ 19, 53 N.E.3d 1019. Specifically, that section provides as follows:
                “In a prosecution for [certain sex offenses, including predatory criminal sexual assault
                of a child (720 ILCS 5/11-1.40 (West 2014))], where the alleged victim of the offense
                is a minor under 18 years of age, the court may exclude from the proceedings while the
                victim is testifying, all persons, who, in the opinion of the court, do not have a direct
                interest in the case, except the media.” 725 ILCS 5/115-11 (West 2014).
¶ 23       “[A]n exclusionary order under section 115-11 of the Code is valid if it meets the
       requirements of the statute,” and where the statutory requirements are met, the court’s order
       “does not need to meet the more stringent limitations established by the United States Supreme
       Court for the closure of judicial proceedings to the press and public.” Williams, 2016 IL App
       (3d) 130901, ¶ 20 (citing People v. Falaster, 173 Ill. 2d 220, 226, 670 N.E.2d 624, 627-28
       (1996)). Section 115-11 has three limitations for exclusion: “(1) the [trial] court is explicitly
       prohibited from excluding the media; (2) persons with a direct interest in the case may not be
       excluded; and (3) the exclusion may occur only when the victim is testifying.” Id. ¶ 22.
¶ 24       Under section 115-11, the trial court exercises discretion in determining whether spectators
       to a trial are directly interested in the case and may be excluded from the courtroom during a
       minor’s testimony. People v. Holveck, 141 Ill. 2d 84, 102-03, 565 N.E.2d 919, 927 (1990).
       Persons with a direct interest include the defendant’s immediate family members, and such
       individuals may not be excluded. People v. Benson, 251 Ill. App. 3d 144, 149, 621 N.E.2d 981,
       984-85 (1993). Properly excluded individuals include “only those spectators whose connection

                                                    -5-
       to the case on trial is tenuous or whose presence simply reflects their curiosity about the trial
       court proceedings.” Id.
¶ 25        As stated, defendant argues the trial court failed to comply with the requirements of section
       115-11 when clearing the courtroom for M.L.’s testimony. In considering this issue, we first
       note that defendant has attempted to supplement the appellate record with the affidavit of his
       defense counsel by attaching the affidavit to his appellant’s brief. He maintains the affidavit
       shows that the trial court improperly barred his immediate family members, in particular his
       father and stepmother, from the courtroom during M.L.’s testimony. However, “attachments
       to briefs cannot be used to supplement the record, and this court cannot consider evidence that
       is not part of the record.” People v. Garcia, 2017 IL App (1st) 133398, ¶ 35, 74 N.E.3d 1058;
       see also People v. Vega, 145 Ill. App. 3d 996, 1001, 496 N.E.2d 501, 505 (1986) (“Exhibits or
       attachments to appellate briefs, not seen by the trial court, are improper.”). Defense counsel’s
       affidavit is not part of the record on appeal, and we decline to consider it.
¶ 26        However, even absent any consideration of defense counsel’s affidavit, we agree with
       defendant that the record shows a “clear or obvious error” occurred when, pursuant to section
       115-11, the trial court sua sponte ordered persons excluded from the courtroom during M.L.’s
       testimony without first determining they “d[id] not have a direct interest in the case.”
¶ 27        In People v. Revelo, 286 Ill. App. 3d 258, 264, 676 N.E.2d 263, 268 (1996), the State
       moved to exclude all persons other than the defendant, his counsel, and a victim counselor
       during the testimony of a minor victim. The defendant objected to the exclusion of his mother,
       father, and brothers on the basis that they had a direct interest in the case. Id. The trial court
       granted the State’s motion over the defendant’s objection but “failed to find expressly whether
       [the] defendant’s mother, father, and brothers possessed a direct interest in the cause.” Id. The
       defendant appealed, arguing he was denied his right to a public trial because the court excluded
       his family members from the courtroom during the minor victim’s testimony. Id.
¶ 28        On review, the Second District found “the trial court failed to follow the requirements of
       section 115-11” because it “failed to make an express finding concerning the interest of [the]
       defendant’s parents and siblings.” Id. at 265. The court determined as follows:
               “Under the facts established by this record, it would be Orwellian to describe as tenuous
               the connection between these parents or these siblings and the criminal trial of the
               defendant. We will not do so. Additionally, [the] defendant’s parents and siblings were
               not ‘simply curious’ because of the nature of the criminal trial; they were present out
               of an interest—and likely a concern—for [the] defendant that long predated the
               beginning of this cause. To the extent the trial court’s ruling excluding [the] defendant’s
               parents and siblings can be interpreted as an implicit finding that they did not have a
               direct interest in [the] defendant’s trial, we hold this to be an abuse of discretion.” Id.
               at 265-66.
       The court went on to find that the defendant’s father and at least two of his siblings could have
       properly been excluded because they were potential witnesses in the case; however, it noted
       that the same could not be said for the defendant’s mother and remaining siblings. Id. at 266-
       67. The court concluded that under section 115-11, the defendant’s nonwitness, immediate
       family members had the right to attend the minor victim’s testimony. Id. at 267.
¶ 29        Here, the trial court decided sua sponte to clear the courtroom during M.L.’s testimony
       pursuant to section 115-11. That section clearly applied, as M.L. was the alleged victim of a
       listed sex offense and under the age of 18. Although the court acted properly in holding that

                                                    -6-
       the media was exempt from its order and limiting its closure to only the time period during
       which M.L. testified, the record otherwise reflects that it erred by failing to determine whether
       individuals it excluded from the courtroom had “a direct interest in the case.” Significantly,
       defense counsel expressly brought the presence of defendant’s “family members” to the court’s
       attention. However, without making any inquiry into those individuals or their interest in the
       case, the court directed them “[o]ut” of the courtroom. The court made no explicit finding that
       these individuals lacked a direct interest in the case, nor can we assume an implicit finding
       where there was no inquiry made into the nature of their relation to defendant. At the very
       least, once defendant’s family members were brought to the court’s attention, it should have
       inquired as to who those individuals were and their interest in the case. See People v. Burman,
       2013 IL App (2d) 110807, ¶ 57, 986 N.E.2d 1249 (stating “[t]he trial judge followed section
       115-11 by interviewing the spectators to determine their interest in the case”). The court’s
       failure to make any inquiry indicates that it did not make an informed decision as to whether
       the family members brought to its attention had a direct interest in the proceedings prior to
       excluding them. Such action amounted to a blanket exclusion of anyone other than members
       of M.L.’s family and the media and constituted a violation of statutory requirements.
¶ 30       On appeal, the State points out that nothing in the record establishes that the family
       members excluded from the courtroom during M.L.’s testimony were defendant’s immediate
       family members. We point out the equally obvious fact—that nothing in the record establishes
       that defendant’s family members who were excluded were not members of his immediate
       family. The problem in this case is that the trial court failed to exercise its discretion and
       determine who these family members were and whether they had a direct interest in the case
       according to the statute. Moreover, it is not only immediate family members of a defendant
       who must be permitted to remain, and section 115-11 does not speak in such terms. Certainly,
       a defendant’s immediate family members have an interest that is “direct” and not simply one
       based on curiosity of the proceedings. Falaster, 173 Ill. 2d at 228 (“The persons who were
       temporarily excluded from the proceedings were not members of the defendant’s immediate
       family and thus did not have a direct interest in the outcome of the case.”). However, section
       115-11 sets forth no limitations on whom the trial court may determine, in its discretion, is a
       directly interested person. Nonimmediate family members may also qualify under the statute.
¶ 31       To support its argument that no reversible error occurred, the State relies on Williams, 2016
       IL App (3d) 130901. There, the State moved to have the testimony of the minor victim
       “received in chambers with defense counsel, the defendant, and the court reporter.” Id. ¶ 10.
       Following a discussion that was held off the record, the trial court granted the State’s motion.
       Id. The defendant did not object to the action but, on review, challenged the closing of the
       proceedings. Id. ¶ 17. Ultimately, the Third District found no reversible error, stating as
       follows:
               “In this case, clearly the victim was under 18, and the closure was only temporary
               (during her testimony), but in allowing her to testify in chambers, there was no
               indication whether people with a direct interest in the case or the media were also
               excluded. However, the defendant has not directed our attention to any person with a
               direct interest in the case or a member of the media who was excluded. The trial court
               held a sidebar to discuss the exclusion, specifically allowing the defendant, his counsel,
               the State, and [the victim’s] foster mother to be present for [the victim’s] testimony.
               Since trial judges are presumed to follow the law [citation], we presume that the judge


                                                   -7-
               allowed all those identified with a direct interest in the case to be present during [the
               victim’s] testimony. While a better practice would have been to make those findings
               on the record, we cannot say that the trial court abused its discretion.” Id. ¶ 22.
¶ 32        We find Williams distinguishable. In that case, the proceedings to determine any exclusions
       under section 115-11 were held off the record, and nothing of record indicated any error by the
       trial court. As a result, the reviewing court presumed that the trial judge had followed the law.
       Here, the record clearly and affirmatively demonstrates error, as defendant’s family members
       were brought to the court’s attention and then excluded during the minor victim’s testimony
       without any inquiry or consideration into their interest in the case.
¶ 33        Further, we find this court’s decision in Benson, 251 Ill. App. 3d 144, illustrates proper
       compliance with statutory requirements. In that case, the State moved to clear the courtroom
       during the testimony of a minor victim pursuant to section 115-11. Id. at 145. The defendant
       objected on the basis that he had “friends and relatives in the courtroom” who “had an interest
       in the proceeding.” Id. “The court then asked [the defendant’s] counsel to identify the family
       members present and the nature of the interest of the other spectators ***.” Id. Counsel
       provided a “generalized” response and “did not identify any particular spectator by name or
       relationship.” (Emphasis in original.) Id. at 145-46. Further, upon inquiry by the court, counsel
       agreed that only “ ‘collateral relatives’ ” were present. Id. at 146. The court granted the State’s
       motion. Id.
¶ 34        On review, this court found no abuse of discretion by the trial court. Id. at 149-50.
       Specifically, we stated as follows:
               “[B]efore the court entered the order that apparently excluded all spectators from the
               courtroom (mainly [the] defendant’s collateral relatives and neighbors), the court
               expressly asked [the] defendant whether any spectators were members of his immediate
               family—persons who presumably would have a direct interest in the outcome of the
               case. At that point, the burden shifted to [the] defendant to specifically identify each
               spectator that he wished to exempt from the closure order and to define the interest of
               each. [The] [d]efendant’s doing so would have given the court the opportunity to tailor
               the closure order to ensure that it was no broader than necessary. However, here [the]
               defendant’s vague reference to his collateral kin, neighbors, and acquaintances made
               no distinction between those possibly having a direct interest in the proceeding and
               those who did not. [The] [d]efendant’s failure to provide the trial court with the
               information it requested waives this issue on appeal.” Id.
¶ 35        Under section 115-11, the trial court has the responsibility to determine that persons
       excluded from courtroom proceedings have no direct interest in the case. In Benson, the trial
       court appropriately discharged that responsibility by expressly inquiring into the interest of
       courtroom spectators and determining their interest based on the information provided. Here,
       in contrast, the court, acting sua sponte in clearing the courtroom, made no inquiry into the
       interest of spectators even after defendant informed the court that his family members were
       present. Because the court conducted no inquiry into whether defendant’s family members had
       a direct interest in the case, it did not properly discharge its statutory responsibilities. See id.
       at 149 (“The second limitation section 115-11 of the Code places upon the trial court is to
       direct that the court may exclude from the proceedings only those persons who, in the opinion
       of the court, do not have a direct interest in the case; the obverse of this means that those


                                                    -8-
       persons who do have a direct interest in the case, such as a defendant’s immediate family, may
       not be excluded.” (Emphases in original.)).
¶ 36       As stated, defendant argues that second-prong plain error occurred in this case. He contends
       that the trial court’s error in failing to comply with section 115-11 was so serious that it affected
       the fairness of his trial and challenged the integrity of the judicial process. He also maintains
       the error was structural, requiring automatic reversal.
¶ 37       Again, a defendant’s forfeiture of an issue may be excused “when a clear or obvious error
       occurred” and the “error is so serious that it affected the fairness of the defendant’s trial and
       challenged the integrity of the judicial process, regardless of the closeness of the evidence.”
       (Internal quotation marks omitted.) Sebby, 2017 IL 119445, ¶ 48. “Under the second prong of
       plain-error review, [p]rejudice to the defendant is presumed because of the importance of the
       right involved, regardless of the strength of the evidence.” (Emphasis and internal quotation
       marks omitted.). People v. Thompson, 238 Ill. 2d 598, 613, 939 N.E.2d 403, 413 (2010).
¶ 38       Additionally, automatic reversal is required when the case on review involves a structural
       error. Id. at 608. Our supreme court has equated second-prong plain error with structural error
       (although second-prong plain error is not restricted to only the types of structural errors
       recognized by the supreme court (People v. Clark, 2016 IL 118845, ¶ 46, 50 N.E.3d 1120)).
       “Structural errors are systemic, serving to erode the integrity of the judicial process and
       undermine the fairness of the defendant’s trial.” (Internal quotation marks omitted.) Thompson,
       238 Ill. 2d at 608. “An error is typically designated as structural only if it necessarily renders
       a criminal trial fundamentally unfair or an unreliable means of determining guilt or innocence.”
       Id. at 609. “The Supreme Court has recognized an error as structural only in a very limited
       class of cases,” including those that involve the “denial of a public trial.” Id.
¶ 39       In Revelo, 286 Ill. App. 3d at 267, the Second District held it was appropriate to presume
       prejudice to the defendant when the trial court abuses its discretion in its application of section
       115-11. Specifically, the court stated as follows:
                    “We hold that a defendant need not prove specific prejudice when a trial court
                excludes persons with a direct interest in the proceeding. As a practical matter, it is
                hard to envision what would constitute prejudice in the wake of a section 115-11
                violation. It would be difficult, if not impossible, to require a defendant to prove, or the
                State to disprove, prejudice. However, if section 115-11 is to confer anything beyond
                a meaningless right without a remedy, defendants must conclusively be presumed to be
                prejudiced by a section 115-11 violation. We so hold. This holding is bolstered by the
                practice of presuming prejudice when the constitutional guarantee of a public trial is
                violated. [Citations.] We see no reason why a different practice should apply under
                section 115-11.” Id.
       See also Williams, 2016 IL App (3d) 130901, ¶ 18 (addressing allegations of plain error with
       respect to the application of section 115-11 and noting that the improper closure of a courtroom
       “is a structural error that erodes the integrity of the judicial process and undermines the fairness
       of a trial” (internal quotation marks omitted)).
¶ 40       Thus, Revelo holds that a section 115-11 violation is a serious error that affects the fairness
       of a defendant’s trial and challenges the integrity of the judicial process, amounting to second-
       prong plain error. The State criticizes Revelo on the basis that the court improperly “equated”
       a section 115-11 violation with a constitutional violation. See U.S. Const., amend. VI
       (guaranteeing a criminal defendant the right to a public trial). It cites this court’s decision in

                                                     -9-
       Benson, 251 Ill. App. 3d 144, arguing that section 115-11 concerns only limited closures of
       trial court proceedings and, as a result, does not violate or implicate constitutional provisions.
¶ 41        As we have previously discussed, in Benson, the defendant appealed the trial court’s
       decision to close the courtroom pursuant to section 115-11, arguing the court’s clearing of the
       courtroom during the minor victim’s testimony deprived him of his sixth amendment right to
       a public trial. Id. at 146. We disagreed, stating that “because section 115-11 of the Code permits
       only limited closure of trial court proceedings, that section does not violate (or even implicate)
       any State or Federal constitutional provisions.” Id. at 149. We also held that section 115-11’s
       “explicit commands that the trial court may exclude neither the media nor those spectators
       who have a direct interest in the case steer it clear of any constitutional infirmity.” (Emphasis
       added.) Id. Significantly, in Benson, we found that the record supported the trial court’s
       decision to clear the courtroom and that no section 115-11 violation had occurred. Id. at 149-
       50.
¶ 42        We find Benson does not support the State’s position. Most notably, that case did not
       involve a section 115-11 violation. Instead, there was compliance with statutory provisions,
       which allowed the trial court to “steer *** clear of any constitutional infirmity.” Id. at 149. As
       discussed, the same is not true in the present case. Although the court placed no restrictions on
       the media, the record reflects it also gave no consideration to whether spectators it excluded
       from the courtroom had a direct interest in the case. Thus, while compliance with section 115-
       11 does not violate or implicate constitutional rights to a public trial (as in Benson), the same
       cannot be said where there is noncompliance with section 115-11.
¶ 43        Again, we note that an order by the trial court excluding spectators from the proceeding is
       sufficient where it satisfies section 115-11 of the Code, and a court’s order need not also satisfy
       the more stringent limitations for the closure of judicial proceedings established by the United
       States Supreme Court in Waller v. Georgia, 467 U.S. 39, 48 (1984), and other cases. Falaster,
       173 Ill. 2d at 225-28; see also Waller, 467 U.S. at 48 (stating “the party seeking to close the
       hearing must advance an overriding interest that is likely to be prejudiced, the closure must be
       no broader than necessary to protect that interest, the trial court must consider reasonable
       alternatives to closing the proceeding, and it must make findings adequate to support the
       closure”). However, in this case, the trial court’s exclusion of spectators from the courtroom
       complied with neither section 115-11 nor the more stringent Supreme Court limitations. Thus,
       we disagree with the State that a section 115-11 violation does not implicate a defendant’s
       constitutional rights.
¶ 44        The Supreme Court has stated “that a public-trial violation is structural” due, in part, to
       “the difficulty of assessing the effect of the error.” (Internal quotation marks omitted.) Weaver
       v. Massachusetts, 582 U.S. ___, ___, 137 S. Ct. 1899, 1910 (2017). In Weaver, the Supreme
       Court considered the effect of a structural error in the context of a public trial violation when
       the defendant did not preserve the error for direct review and, instead, raised the error later by
       claiming ineffective assistance of counsel in a collateral proceeding. Id. at ___, 137 S. Ct. at
       1910. The Court determined that, in those particular circumstances, “Strickland prejudice is
       not shown automatically.” Id. at ___, 137 S. Ct. at 1911 (citing Strickland v. Washington, 466
       U.S. 668 (1984)). However, it also stated as follows:
               “[I]n the case of a structural error [based on the violation of the right to a public trial]
               where there is an objection at trial and the issue is raised on direct appeal, the defendant


                                                    - 10 -
                generally is entitled to automatic reversal regardless of the error’s actual effect on the
                outcome.” (Internal quotation marks omitted.) Id. at ___, 137 S. Ct. at 1910.
       The Court explained its different treatment of the same structural error, reasoning that a
       contemporaneous objection to a courtroom closure allows the trial court to open the courtroom
       or explain its reasoning for keeping it closed, whereas raising the issue for the first time in an
       ineffective-assistance-of-counsel claim deprives the court of the chance to cure the violation.
       Id. at ___, 137 S. Ct. at 1912. It further noted that objections raised at trial and on direct review
       diminish “the systemic costs of remedying the error.” Id. at ___, 137 S. Ct. at 1912.
¶ 45        We find Weaver instructive. Here, the trial court noted defendant’s objection to its
       courtroom closure for the record and the issue is being raised on direct review rather than in
       the context of a collateral proceeding premised on an ineffective-assistance-of-counsel claim.
       Further, the record shows the trial court did not follow the requirements of section 115-11
       when it closed the courtroom, raising constitutional concerns regarding defendant’s right to a
       public trial. As a result, we agree with defendant that the trial court’s error amounted to a public
       trial violation, which is a structural error. Accordingly, defendant has established the
       occurrence of second-prong plain error, requiring reversal. Given our resolution of this issue,
       we find it unnecessary to address the remaining claims of error raised by defendant on appeal
       regarding allegations of ineffective assistance of trial counsel and an abuse of the trial court’s
       discretion during sentencing.

¶ 46                                             3. The Dissent
¶ 47        The dissent agrees that the trial court failed to comply with the requirements of section
       115-11. Nevertheless, it finds that the court’s failure to comply with the statute does not amount
       to a public trial violation entitling defendant to a new trial. In so finding, the dissent appears to
       argue that we may not properly determine that a public trial violation occurred for two reasons:
       (1) because defendant failed to present a sufficient record showing that persons with a direct
       interest in his case were actually excluded and (2) because the media was not excluded from
       the courtroom.
¶ 48        First, a showing by defendant that the trial court excluded a person with a direct interest
       was not necessary to establish an improper closure in this case because the record otherwise
       showed the trial court’s failure to abide by section 115-11. Specifically, a section 115-11
       violation and an improper closure occurred here because the trial court—charged by statute
       with exercising its discretion to determine the interest of spectators it intended to exclude—
       obviously and unmistakably failed to exercise that discretion. In other words, there was a
       sufficient record from which to evaluate the trial court’s conduct. Here, our finding of a
       violation of section 115-11 is based not on a determination that the court actually excluded a
       person with a direct interest but rather on its obvious failure to undertake any determination of
       interest in the first instance. The dissent misapprehends the majority decision by asserting that
       it is based on improper speculation that individuals with a direct interest were excluded.
       Ultimately, we do not know the interest of those excluded because the trial court did not fulfill
       its statutory responsibility to make that determination.
¶ 49        As discussed, the record clearly establishes that defendant brought the presence of his
       family members to the trial court’s attention and the court excluded them without any
       consideration of their interest. The dissent would absolve the trial court of any responsibility
       to inquire further under section 115-11—a position for which we find no legal support. In fact,

                                                    - 11 -
       it has been held that, “[g]iven the seriousness of the potential harm, each trial judge must be
       alert and proactive in managing his or her courtroom to prevent violations of this core
       constitutional right [(the right to a public trial)], regardless of whether the attorneys assist in
       the process.” People v. Evans, 2016 IL App (1st) 142190, ¶ 14, 69 N.E.3d 322; Presley v.
       Georgia, 558 U.S. 209, 214 (2010) (per curiam) (stating a trial court is required to consider
       reasonable alternatives to closure, one of the required Waller factors, even when not offered
       by the parties).
¶ 50        Second, as stated, the dissent also appears to suggest that no public trial violation can be
       found when there is media presence in the courtroom. However, if nonexclusion of the media
       were all that was required to avoid constitutional concerns, even a defendant’s demonstration
       that his immediate family members were excluded would not amount to a public trial violation.
       Plainly, this is incorrect.
¶ 51        In furtherance of its argument, the dissent points out that Benson contains the statement
       that section 115-11 neither violates nor implicates constitutional provisions (see Benson, 251
       Ill. App. 3d at 149). Infra ¶ 68. As discussed, Benson involved full compliance with section
       115-11. It also specifically held that section 115-11’s “explicit commands that the trial court
       may exclude neither the media nor those spectators who have a direct interest in the case steer
       it clear of any constitutional infirmity.” (Emphasis added.) Benson, 251 Ill. App. 3d at 149.
       Certainly, it is not enough for a trial court to simply announce that it is acting pursuant to
       section 115-11 to avoid constitutional concerns. Rather, the court must also abide by its
       requirements. Where there is noncompliance with the statute’s requirements, constitutional
       concerns are implicated.
¶ 52        The dissent also relies on People v. Priola, 203 Ill. App. 3d 401, 420, 561 N.E.2d 82, 96
       (1990), a Second District case that concluded that a trial court’s failure to comply with section
       115-11 did not result in plain error. However, in that case, the only apparent basis for finding
       a section 115-11 violation was the lower court’s failure to also comply with the Supreme
       Court’s more stringent Waller criteria. Id. (“Since the trial judge did not comply with the
       Waller criteria, as we have previously indicated, in closing the trial to nonmedia spectators
       during A.A.’s testimony, the judge also failed to comply with section 115-11 as we have
       interpreted it.”). This notion in Priola was later repudiated by our supreme court. See Falaster,
       173 Ill. 2d at 227 (“[A] trial judge’s order *** need[s] to satisfy only the requirements of
       section 115-11.”). Priola did not address noncompliance with section 115-11 at all, much less
       the violation that occurred in this case. Nor did Priola involve facts like the operative ones in
       this case—the trial court’s failure to determine the interests of individuals it excluded from the
       courtroom when those individuals were brought to its attention by the defendant and
       represented to be family members of the defendant. We find Priola is both analytically and
       factually inapposite.
¶ 53        Additionally, the dissent argues that “the majority places the entire obligation to ensure the
       issue is properly preserved on the trial court.” Infra ¶ 82. We find the dissent mischaracterizes
       the majority holding. Had defendant remained entirely silent during the portion of the
       underlying proceedings at issue, we acknowledge that the record would have been insufficient
       to demonstrate error. For purposes of appeal, a defendant still must present a sufficient record
       from which the trial court’s conduct can be evaluated. However, as discussed, that was done
       here. There was a sufficient showing on the record that the trial court failed to determine the
       interest of those it excluded, resulting in an overstepping of its authority under section 115-11.

                                                   - 12 -
¶ 54       Ultimately, the trial court in this case closed the proceedings without complying with the
       requirements set forth in section 115-11. Accordingly, there was an improper closure and a
       violation of the defendant’s right to a public trial. Although the dissent seems to suggest
       otherwise, a public trial violation is unequivocally a structural error. Weaver, 582 U.S. at ___,
       137 S. Ct. at 1908 (“[A] violation of the right to a public trial is a structural error.”). As
       discussed, per Weaver, we find reversal is necessary in this case.

¶ 55                                      III. CONCLUSION
¶ 56      For the reasons stated, we reverse the trial court’s judgment, and the cause is remanded.

¶ 57      Reversed and remanded.

¶ 58        JUSTICE DeARMOND, dissenting:
¶ 59        I agree the trial court failed to comply with the requirements of section 115-11 when it
       excluded spectators from defendant’s trial during the testimony of the minor victim. Moreover,
       I agree with the majority that defendant forfeited his argument by failing to properly preserve
       the issue for appellate review. However, I part company with the majority in its finding that
       defendant established second-prong structural error entitling him to a new trial. The majority
       places the entire burden on the trial court, while I believe a defendant bears some level of
       responsibility to provide a court of review with an adequate record before he may seek the
       drastic relief to which he might otherwise be entitled for a claimed “structural error.”
       Accordingly, I respectfully dissent.
¶ 60        In order to preserve an alleged error for appeal, a defendant must object at trial and file a
       written posttrial motion. People v. Bates, 2018 IL App (4th) 160255, ¶ 69, 112 N.E.3d 657. If
       he fails to do either, forfeiture then results. Id. As the majority notes, defendant alleged he is
       entitled to relief under the second prong of the plain error doctrine.
¶ 61        Our supreme court has “equated the second prong of plain-error review with structural
       error, asserting that ‘automatic reversal is only required where an error is deemed “structural,”
       i.e., a systemic error which serves to “erode the integrity of the judicial process and undermine
       the fairness of the defendant’s trial.” ’ [Citations.]” Thompson, 238 Ill. 2d at 613-14. “An error
       is typically designated as structural only if it necessarily renders a criminal trial fundamentally
       unfair or an unreliable means of determining guilt or innocence.” Id. at 609. Structural errors
       have been found only in a limited class of cases, including those involving “a complete denial
       of counsel, trial before a biased judge, racial discrimination in the selection of a grand jury,
       denial of self-representation at trial, denial of a public trial, and a defective reasonable doubt
       instruction.” Id.; see also In re Samantha V., 234 Ill. 2d 359, 378-79, 917 N.E.2d 487, 499
       (2009) (finding error under the second prong based on the trial court’s failure to apply the one-
       act, one-crime rule); People v. Walker, 232 Ill. 2d 113, 131, 902 N.E.2d 691, 700 (2009)
       (finding error under the second prong based on the trial court’s failure to exercise discretion in
       denying a continuance).
¶ 62        This court has noted that, “[w]hen a defendant claims second-prong error, he must prove
       that a structural error occurred.” Bates, 2018 IL App (4th) 160255, ¶ 72 (citing Thompson, 238
       Ill. 2d at 613-14). Since a structural error is one that renders the trial fundamentally unfair or
       unreliable, the defendant bears the burden of persuasion at all times under a plain error analysis.


                                                   - 13 -
       Id. ¶¶ 72-73; see also People v. Hillier, 237 Ill. 2d 539, 545, 931 N.E.2d 1184, 1187 (2010)
       (stating the defendant has the burden of persuasion under both prongs of the plain error
       doctrine). If the defendant fails to satisfy his burden of persuasion, “the procedural default will
       be honored.” People v. Eppinger, 2013 IL 114121, ¶ 19, 984 N.E.2d 475. Here, the majority
       places no burden on defendant whatsoever to establish a second-prong error, having concluded
       the trial court’s failure to fully comply with section 115-11, in itself, establishes a structural
       error. Such a finding, in my opinion, is not supported by previous holdings of the United States
       Supreme Court or even this court.
¶ 63       As the majority notes, the only record of what transpired in discussions concerning the
       closing of the courtroom during the victim’s testimony consists of three brief colloquies
       between the trial court and counsel for the State and defendant. At the outset of the trial, when
       the court indicated its intention to clear the courtroom during the minor victim’s testimony, the
       following exchange occurred:
                    “THE COURT: When [M.L.] testifies, I want the courtroom cleared except for
                family members.
                    MR. LARSON [(ASSISTANT STATE’S ATTORNEY)]: Thank you, Your Honor.
                    MR. ALLEGRETTI [(DEFENSE ATTORNEY)]: I’m sorry, Judge. [Defendant’s]
                family members are here. Is that—are you barring them?
                    THE COURT: Out.”
       Defense counsel interposed no objection on the record, made no offer of proof, made no request
       for clarification in order to ascertain who exactly was being barred, and did not offer any
       argument in opposition to the court’s cryptic statement, “Out.”
¶ 64       The next discussion about closing the courtroom occurred prior to opening statements:
                    “THE COURT: All right. Well, pursuant to [section 115-11] where the alleged
                victim of the offense is a minor under eighteen years of age, the court may exclude
                from the proceedings while the victim is testifying all persons who, in the opinion of
                the court, do not have a direct interest in the case except the media. So I’m going to
                order that the courtroom be cleared, with the exception of the media, when [M.L.]
                testifies. I will note [defense counsel’s] objection.”
       Again, defense counsel did not seek to place his objection or argument on the record, note
       which family members were present, or seek a clarification of the trial court’s apparent blanket
       order without the evaluation required under section 115-11.
¶ 65       Lastly, after opening statements and immediately before M.L. testified, the following
       exchange took place:
                    “THE COURT: All right. At this point pursuant to [section 115-11], I’m going to
                clear the courtroom. Mr. Larson, you said the grandmother is going to be present.
                    MR. LARSON: Yes, Your Honor.
                    THE COURT: Who else?
                    MR. LARSON: Your Honor, her father and stepfather we would also ask to be
                present.
                    THE COURT: Who is in the back of the courtroom? Who is the gentleman sitting
                there? And then the rest of the people on this side. All right. As soon as we get done
                with her testimony, I will bring the rest of the people in the courtroom.”


                                                   - 14 -
       Again, defense counsel remained silent. There was no specific objection, request for
       clarification, or offer to provide the trial court with the identities of those family members
       defendant wished to be allowed to remain. The burden is on the defendant to provide the
       reviewing court with an adequate record. “ ‘It is well settled that any doubts arising from the
       incompleteness of the record will be resolved against the appellant, as it is the burden of the
       appellant to provide a sufficiently complete record to support a claim of error.’ [Citation.]”
       People v. Kelly, 397 Ill. App. 3d 232, 262, 921 N.E.2d 333, 360 (2009).
¶ 66        A review of the trial court exchanges reveals defense counsel made no effort to make a
       record from which a second-prong plain error analysis could take place without substantial
       conjecture by this court. We are forced to speculate repeatedly about those things missing from
       the record or left unclear and unexplained by defendant. Having supposedly made the
       objection, which, ironically, even that is unclear on this record, defense counsel had the
       responsibility to present an adequate record from which this court could assess the conduct of
       the trial court. Nothing in the record reveals the “family members,” whom defense counsel
       referred to in the first colloquy, were immediate or that the family members permitted to remain
       were not also related to defendant, either by blood or marriage, since he was the uncle of the
       victim. The majority correctly disregards defense counsel’s affidavit on appeal, although it
       expressly identifies the persons in the affidavit defendant says were excluded.
¶ 67        The majority contends the lack of an adequate record, which was within the control of
       defendant, permits it to conclude family members with a direct interest in the case were
       removed from the courtroom, without inquiry by the trial court and to the detriment of
       defendant. In addition, the majority seems to believe, once it has shown the court failed to
       comply with section 115-11, we need not concern ourselves with issues of waiver or forfeiture
       at all since the court’s failure to follow the requirements of the statute entitle a defendant to
       automatic reversal and remand as a “structural error,” per se.
¶ 68        The majority finds this to be a structural error requiring automatic reversal because the trial
       court’s failure to comply with section 115-11 rises to the level of a violation of the
       constitutional right to a public trial. However, this court in Benson, 251 Ill. App. 3d at 149,
       previously held section 115-11 neither violates nor implicates state or federal constitutional
       provisions.
                     “We hold that because section 115-11 of the Code permits only limited closure of
                trial court proceedings, that section does not violate (or even implicate) any State or
                Federal constitutional provisions. We further hold that the criteria discussed by the
                United States Supreme Court in Press-Enterprise and Waller do not apply to closures
                ordered pursuant to section 115-11 of the Code.” Id.
       One reason why the criteria discussed in Press-Enterprise and Waller would not apply is the
       simple fact that the criteria developed in both cases related to closures that included the media.
       It is the exclusion of the media that deprives a defendant of his constitutional right to a public
       trial. Since section 115-11 expressly prohibits such exclusion, it falls outside the bounds of
       those United States Supreme Court pronouncements.
¶ 69        In Benson, this court properly concluded the statute contains three limitations on the trial
       court’s authority to close a courtroom that remove it from scrutiny under the sixth amendment
       of the United States Constitution: (1) the blanket prohibition against exclusion of the media,
       (2) the limitations on exclusion of others who do not have a direct interest in the proceedings,
       and (3) the temporal limitation involving only that period of time during which the child victim

                                                    - 15 -
       testifies. Id. Citing at length our supreme court’s decision in Holveck, 141 Ill. 2d 84, this court
       proclaimed that, “ ‘[b]y allowing the media to attend, [the statute] preserve[s] the defendant’s
       sixth amendment right to a public trial.’ ” Benson, 251 Ill. App. 3d at 149 (quoting Holveck,
       141 Ill. 2d at 101); see also People v. Leggans, 253 Ill. App. 3d 724, 728, 625 N.E.2d 1133,
       1137-38 (1993) (finding no section 115-11 error and noting the prosecutor’s argument that
       “the presence of the media ensured the defendant would receive a public trial”).
¶ 70        The majority ignores its own language in Benson when it mischaracterizes my reliance on
       Benson. There is no question the trial court failed to comply with section 115-11. There is
       equally no question it should have done more. The failure to make further inquiry was error.
       This dissent does not “absolve the trial court of any responsibility to inquire further under
       section 115-11,” as claimed by the majority. Supra ¶ 49. I question, based upon this court’s
       own citation of Holveck, the position the majority now takes that a violation of section 115-11
       is a priori, a structural error of constitutional dimension as opposed to the violation of a statute.
       When read in context, it is even more clear the court in Holveck and this court in Benson
       recognized the defendant’s right to a public trial was protected by allowing media presence.
                    “It is clear from the record that the judge considered the interests of both the
                defendant and the minor witnesses. By allowing the media to attend, the judge
                preserved the defendant’s sixth amendment right to a public trial. The trial judge
                considered that the media presence is, in effect, the presence of the public. Too, the
                judge did not allow persons without an interest to attend. The judge explained that the
                age of the witnesses, their psychological immaturity, the nature of the case, and the
                wishes of the victim contributed to his decision. Each of these factors was cited by the
                appellate court as being determinative of the propriety of the closure of a trial.
                Therefore, the appellate court erred in holding that the trial judge improperly closed the
                public trial.” (Emphasis added.) Holveck, 141 Ill. 2d at 101-02.
¶ 71        Media presence was the one factor upon which both this court in Benson and the supreme
       court in Holveck relied to find the defendant’s right to a public trial was protected. The
       remaining considerations were all victim-oriented and related to those persons being excluded
       to protect the victim. Victim considerations are not the issue here. Having violated the statute,
       the trial court erred; however, it remains the burden of defendant, especially under a plain error
       analysis, to prove it to be a second-prong structural error requiring reversal. Bates, 2018 IL
       App (4th) 160255, ¶¶ 72-73. Noncompliance with the statute would not necessarily implicate
       constitutional concerns unless the basis for noncompliance was exclusion of the media.
¶ 72        From this record, we have no way to determine whether witnesses with a direct interest
       were excluded because defendant, much like the defendant in Benson, did nothing to identify
       which family members were present or what their interest may be when asked by the trial court.
       Here, even after the court asked “who else?” and inquired about the other people “in the back
       of the courtroom. Who is the gentleman sitting there? And then the rest of the people on this
       side,” defendant’s counsel said nothing. The majority, again speculating to fill in the blanks of
       this woefully incomplete record, has concluded this conversation was between the court and
       the prosecutor. I must respectfully point out there is absolutely nothing in this record from
       which to conclude the court is “conversing with the prosecutor.” The court reporter documents
       whoever speaks. That is all. Just because defendant’s counsel said nothing does not mean he
       was not part of the conversation. Had he spoken up, it would be evident he was. His silence
       does not equate to concluding he was not.

                                                    - 16 -
¶ 73       More importantly, this is the third discussion about clearing the courtroom, and it took
       place long after the first, which occurred at the very beginning of the trial. Since then, the trial
       court and both counsel have discussed trial procedure and logistics and addressed various
       pretrial issues. Further, at this third interchange, the court specifically asked about various
       people in the back of the courtroom. This would have been the time for defendant’s counsel to
       note who they were and renew his request now that it was apparent who was being allowed to
       remain on the State’s behalf. Speculating just like the majority, since the State did not respond
       to the court’s inquiry about the people in the back of the courtroom and the prosecutor was
       never reluctant to speak up during these conversations, it is just as reasonable to conclude the
       people in the back must have been family of defendant. His counsel should have said so and
       followed up by seeking clarification of the court’s first comment “out,” in light of the fact that,
       since then, the State has sought and obtained approval for three specific family members of the
       victim to be present. This was a substantial change from the court’s comments at the first
       conversation upon which the majority places such weight when the court said “I want the
       courtroom cleared except for family members” and the second conversation when the court
       said it was ordering the courtroom cleared “with the exception of the media” and, now, the
       third where the State identifies a grandmother, father, and stepfather specifically. If anything,
       counsel would at this point have had some leverage with which to argue on behalf of specific
       family members if they were of similar relationship to defendant, or at least force the court to
       explain why it was making a distinction. This would only be expected if counsel was sincere
       in his attempt to make a record of an issue defendant might seek to pursue on appeal if
       necessary.
¶ 74       Along with Benson, I find Priola, 203 Ill. App. 3d 401, instructive. In that case, the
       defendant argued the trial court erred in closing the courtroom to nonmedia spectators during
       the victim’s testimony. Id. at 419. When discussing the failings of the trial court’s order
       permitting closure, the Second District concluded “the Waller criteria were not met in this
       case.” Id. Although the Waller criteria per se are not at issue in a closure under section 115-11
       (see Falaster, 173 Ill. 2d at 227), the deficiencies noted by the court in Priola were (1) no
       specific findings in support of closure and (2) no indication in the record the court considered
       alternatives to closing during the victim’s testimony. Priola, 203 Ill. App. 3d at 419. Nothing
       about that conflicts with what our supreme court found necessary in Holveck or this court in
       Benson. The trial court is still required to provide sufficient reasons to warrant closure and
       needs to make sure its rationale is in the record. The only thing the Benson court criticized
       about Priola was its holding the Waller criteria were to be applied under section 115-11.
¶ 75       While the Second District found the trial court failed to comply with section 115-11, it also
       found the defendant forfeited his argument by failing to object at trial or raise the issue in his
       posttrial motion. Id. at 420. Moreover, the appellate court declined to apply the plain error rule
       under both prongs, ruling the evidence was not closely balanced and on the second prong as
       follows:
                   “Furthermore, this error did not deprive defendant of a fair trial. The purposes
               served by requiring public trials are encouraging witnesses to come forward,
               discouraging perjury, and helping to ensure that the judge and prosecutor carry out their
               duties in a responsible manner. [Citation.] Since most of the trial was open to the public
               and the media was not excluded from any portion of the trial, we do not believe these



                                                    - 17 -
                objectives were seriously compromised by the trial court’s action.” (Emphasis added.)
                Id. at 421.
¶ 76        Here, in closing the courtroom during M.L.’s testimony, the trial court specifically allowed
       any members of the media to remain. As our supreme court has stated, “ ‘media presence is,
       in effect, the presence of the public.’ ” Falaster, 173 Ill. 2d at 227 (quoting Holveck, 141 Ill.
       2d at 101). Further, the court in Falaster noted how application of section 115-11 did not affect
       a defendant’s sixth amendment right to a public trial. There, the defendant argued the trial
       court’s closure of the courtroom under section 115-11 had to satisfy not only the statute but
       also the more stringent limitations referenced in Waller, Press-Enterprise, and Globe
       Newspaper. The court, citing Benson, found it did not. Id. (stating it agreed “with the State that
       the trial judge’s order here needed to satisfy only the requirements of section 115-11”).
¶ 77       Although the majority cited Falaster several times, it failed to note or comment on the
       clear language contained therein. Referencing Holveck, the supreme court in Falaster said
       “[t]he court observed that, ‘[b]y allowing the media to attend, the judge preserved the
       defendant’s sixth amendment right to a public trial. The trial judge considered that the media
       presence is, in effect, the presence of the public.’ ” Id. (quoting Holveck, 141 Ill. 2d at 101).
       Nonexclusion of the media moves this from a sixth amendment constitutional issue to a
       statutory violation. Thus, automatic reversal is inappropriate without more. The issue then
       centers again on whether persons excluded from the courtroom had a direct interest in the case.
       We do not know. The majority cannot say because the record does not indicate who was
       removed. It could have been a parent, a sibling, or a long-lost cousin twice removed. Again,
       we do not know, and it is inappropriate to assume a family member with a direct interest was
       excluded in the absence of any evidence in the record.
¶ 78        The majority’s reliance on Revelo is unavailing, as that case is readily distinguishable.
       There, the defendant objected to the State’s request prior to the victim’s testimony to exclude
       all persons except the defendant, his counsel, and a victim counselor. Revelo, 286 Ill. App. 3d
       at 264. At that time, the defendant argued his mother, father, and brothers had a direct interest
       in the case and thus could not be excluded under section 115-11. Id. The trial court allowed
       the media to remain but failed to expressly determine whether the defendant’s mother, father,
       and brothers possessed a direct interest in the case. Id. In finding the court abused its discretion,
       the Second District stated it would not conclude the court’s removal of the defendant’s parents
       and siblings constituted an implicit finding they did not have a direct interest in the case. Id.
       Further, the “threshold question” in Revelo was whether a section 115-11 closure must comport
       with the Waller limitations, which we already know to be answered in the negative. The only
       portion of Revelo I would consider relevant to our issue is its citation of Falaster for the finding
       that, since the “media were permitted to attend fully,” “no danger of a closed trial existed.” See
       id. at 265. Thus, the Second District also agreed that allowing attendance of the media
       precludes a finding of a sixth amendment violation. What we are left with is a statutory
       violation, which does not warrant structural error analysis.
¶ 79        In contrast to this case, the record in Revelo revealed the defendant’s family members who
       were removed. Here, we are left to speculate that defendant had family members with a direct
       interest in his case that he wanted in the courtroom. How can we make such an assumption
       without knowing who the people are? Defense counsel was the only person in a position to
       clarify who was present in order to learn whether their identity or relationship to defendant
       might have impacted the trial court’s ruling, especially in light of the exceptions which had

                                                    - 18 -
       been made for the State. The court had no idea who the spectators were or to whom they were
       related. All it could do was inquire and expect counsel to provide the information necessary to
       determine who could remain. It did so when it asked “who else” and specifically inquired about
       certain persons in the courtroom at the time.
¶ 80        In Thompson, 238 Ill. 2d at 608-09, our supreme court held a violation of Illinois Supreme
       Court Rule 431(b) (eff. May 1, 2007) did not automatically constitute a structural error
       warranting reversal. Noting the purpose of Rule 431(b) admonishments is to insure a fair and
       impartial jury, the court stated “[a] finding that defendant was tried by a biased jury would
       certainly satisfy the second prong of the plain-error review because it would affect his right to
       a fair trial and challenge the integrity of the judicial process.” Thompson, 238 Ill. 2d at 614.
       However, the court held it could not be presumed that a jury was biased solely because of a
       trial court’s failure to properly admonish potential jurors under Rule 431(b). Id. Instead, the
       court concluded the defendant had not carried his burden of persuasion under the second prong
       of the plain error doctrine because he had not presented any evidence of a biased jury. Id. at
       615.
¶ 81        This same rationale was applied in People v. Radford, 2018 IL App (3d) 140404, 117
       N.E.3d 386, a partial closure case that did not involve section 115-11 and therefore had to be
       analyzed under the more strict sixth amendment criteria. There, the defendant argued automatic
       reversal was required due to the trial court’s partial closure of the courtroom during voir dire.
       Id. ¶ 57 (citing the Waller criteria). Citing Thompson, the Third District found the defendant’s
       failure to object or raise the issue in a posttrial motion constituted forfeiture but still considered
       the issue under second-prong plain error. It noted how such error must be found to have
       deprived the defendant of a fundamentally fair trial or undermined the integrity of the judicial
       process. Id. ¶ 52 (citing Ill. S. Ct. R. 615(a) (eff. Jan. 1, 1967) and People v. Piatkowski, 225
       Ill. 2d 551, 564-65, 870 N.E.2d 403, 410 (2007)). The court went on to point out that “ ‘the
       term “structural error” carries with it no talismanic significance as a doctrinal matter’ ” but
       merely connotes it is not subject to harmless error analysis. Id. ¶ 55 (quoting Weaver, 582 U.S.
       at ___, 137 S. Ct. at 1910). Public trial violations are subject to a “ ‘triviality standard’ ” that
       considers whether the actions of the court and the effect those actions had on the conduct of
       the trial deprived the defendant of the sixth amendment protections of a public trial, namely
       (1) to ensure a fair trial, (2) to remind the prosecutor and the judge of their responsibility to the
       accused and the importance of their functions, (3) to encourage witnesses coming forward, and
       (4) to discourage perjury. Id. ¶ 56. The Radford court referenced Weaver when it said
                “potential errors in making these difficult decisions [(closure of the courtroom)] can be
                cured or more thoroughly addressed when a defendant contemporaneously objects to a
                courtroom closure. [Citation.] In other words, without contemporaneous objection, the
                trial court would not likely cure a violation or formally express its findings on the
                record.” Id. ¶ 58.
       Absent a clearly expressed objection, request for clarification, offer of proof, or identification
       of the persons present, defendant did not provide the trial court with the opportunity to cure
       the error or formally express its findings on the record.
¶ 82        Here, the majority places the entire obligation to ensure the issue is properly preserved on
       the trial court. I find the court’s obligation is to avoid making the error and defendant’s
       obligation is to properly preserve it for review. While the denial of a public trial may constitute
       structural error, it cannot be presumed simply because the trial court failed to follow the

                                                    - 19 -
       requirements of section 115-11, so long as there was no exclusion of the media. Like in
       Thompson, defendant still has the burden of establishing persons with a direct interest in his
       case were excluded in error, thereby depriving him of his right to a public trial. Otherwise
       defendant could make the allegation on the barest of records and demand a new trial. Without
       knowing who was excluded, however, defendant cannot satisfy his burden in this case.
¶ 83        The majority also finds support in Weaver, 582 U.S. ___, 137 S. Ct. 1899. Weaver dealt
       with an ineffective assistance of counsel claim, an issue defendant does not even raise on
       appeal. Id. at ___, 137 S. Ct. at 1906-07. In Weaver, the defendant’s claim was based on
       defense counsel’s failure to object to the trial court’s order excluding all spectators during jury
       selection due to inadequate seating. Id. at ___, 137 S. Ct. at 1906. Those removed for two days
       of jury selection included the defendant’s mother and her minister. Id. at ___, 137 S. Ct. at
       1906. The Supreme Court found the violation to be structural under federal constitutional
       guidelines (the same guidelines this court held were not implicated by section 115-11 in
       Benson, 251 Ill. App. 3d at 149) but noted even though a public trial violation may constitute
       a structural error, it does not always lead to fundamental unfairness. Weaver, 582 U.S. at ___,
       137 S. Ct. at 1911 (stating “not every public-trial violation will in fact lead to a fundamentally
       unfair trial”). The timing of when the objection was raised or preserving the structural error
       was of significance to the court, since raising it at trial allows the trial court the opportunity to
       remedy the situation, while raising it later within the context of an ineffective-assistance-of-
       counsel claim does not. Id. at ___, 137 S. Ct. at 1912.
¶ 84        Both the majority and I find Weaver instructive, but for entirely different reasons. The
       majority somehow extrapolates from the Weaver Court’s rationale that defendant’s obscure
       objection, if any, properly preserved this structural error and the trial court’s failure to comply
       with section 115-11 now makes this a constitutional public trial violation warranting outright
       reversal. Such a conclusion seems to conflict with this court’s holding in Benson, as well as
       our supreme court in Falaster and Holveck. In my humble opinion, it also finds no support in
       the United States Supreme Court cases cited since they almost always involved exclusion of
       the media—something our supreme court said in Falaster was the one thing protecting a
       defendant’s right to a public trial. I find Weaver instructs us that without a public trial violation,
       which in and of itself does not necessarily equate to fundamental unfairness (the basis for
       automatic reversal without a showing of prejudice), a defendant is not necessarily entitled to
       such relief. The failure of a defendant to adequately preserve his objection at trial, allowing the
       trial court the opportunity to fully address the issue, may preclude him from raising the issue
       later. Further, unlike the majority’s finding, the level of speculation we must engage in to find
       a record sufficient to support defendant’s claim is beyond the plain error analysis.
¶ 85        I would also note defense counsel may have had a legitimate reason for not objecting at
       trial and for not raising the issue in a posttrial motion. For one, the right may have held little
       importance to him. Two, perhaps defendant did not want certain family members in the
       courtroom during M.L.’s testimony and had no objection to their removal. I find it improper
       to engage in plain error review when the issue at hand may have been a reasoned decision not
       to object. Moreover, “if ‘those trial tactics are to be the subject of scrutiny, then a record should
       be developed in which they can be scrutinized.’ [Citation.]” In re Carmody, 274 Ill. App. 3d
       46, 56, 653 N.E.2d 977, 984 (1995). Whether counsel was deficient in his strategy, whether
       defendant’s family members with a direct interest in the case were actually removed from the
       courtroom during M.L.’s testimony, and whether defendant was prejudiced as a result are


                                                    - 20 -
       matters best left for proceedings under the Post-Conviction Hearing Act (725 ILCS 5/122-1 to
       122-7 (West 2016)). Had defendant identified the persons and were they found to have a direct
       interest, the trial court could have amended its order and avoided error or, if found to have no
       interest, maintained its order and committed no error. By saying and doing nothing, defendant
       wins a reversal of his criminal conviction and remand for new trial. It should not be so easy to
       avoid the responsibility of making a reviewable record and yet achieve a reversal where there
       is no evidence the failure to comply in any way deprived the defendant of the sixth amendment
       protections of a public trial, namely (1) to ensure a fair trial, (2) to remind the prosecutor and
       the judge of their responsibility to the accused and the importance of their functions, (3) to
       encourage witnesses coming forward, and (4) to discourage perjury.
¶ 86       There is no question the trial court could have alleviated the problem by requiring counsel
       to state his objection for the record, if he had any. The court should have conducted greater
       inquiry into the identity and relationship of the people present and required defense counsel to
       provide that information. The majority correctly points out how Benson sets forth the proper
       procedure, none of which was done here. There is also no question a public trial violation is a
       structural error. However, our supreme court in Falaster and Holveck, as well as this court in
       Benson, said inclusion of the media protects a defendant’s right to a public trial. The result is
       a statutory violation by the trial court, which is error. Under a second-prong plain error
       analysis, however, it is defendant’s burden to establish a structural error, and he cannot sustain
       that burden on such a woefully inadequate record. For these reasons, I respectfully dissent.




                                                   - 21 -